Citation Nr: 1112228	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  10-24 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for polyneuropathy of the right lower extremity.

2.  Entitlement to a disability rating in excess of 20 percent for polyneuropathy of the left lower extremity.

3.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision rendered by the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).


REMAND

Although further delay is regrettable, the Board finds additional development necessary prior to adjudication of the issues on appeal.  In the VA Form 9, Appeal To Board Of Veterans' Appeals, which the Veteran submitted in June 2010, he requested a hearing at the RO before a Veterans Law Judge (VLJ).  Likewise, a February 2011 statement by the Veteran's representative reiterates the Veteran's request for a hearing before a VLJ at the RO.  A February 2011 notation in VA computerized records indicate that the Veteran's hearing was postponed.  However, there is no indication in the record that a hearing date was set or that the Veteran was informed that a hearing had been scheduled.  

In any event, a complete and thorough review of the claims folder indicates that the Veteran has not been accorded his requested hearing-or that he has withdrawn his hearing request.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, the Board agrees that the Veteran's requested hearing before a VLJ at the RO should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a VLJ at the RO.  Provide the Veteran reasonable advance notice of the date, time, and location of his requested hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


